ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
We have considered appellant’s motion for rehearing and find nothing therein causing us to recede from the conclusions expressed in our original opinion.
The bill complaining of the argument of the district attorney was not apparently discussed in our original opinion, but it was not overlooked. We do not think it necessary to cumber this opinion with a recital of the argument complained of. The trial judge approved the bill with the following qualification :
“That the Court believed the argument was a proper comment on the evidence in the case and that Attorneys for Defendant in their arguments asked the jury for a suspended sentence and for an acquittal on the ground that the acts were shown by evidence to be barred by the statute of limitations.”
We are in accord with the view of the trial judge in regard to the matter.
The motion for rehearing is overruled.